                Case 20-12522-JTD             Doc 496       Filed 11/13/20        Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     ) Case No. 20-12522 (JTD)
                                                              )
                 Debtors. 1                                   ) (Jointly Administered)
                                                              )

                           FIRST AMENDED VERIFIED
                  STATEMENT PURSUANT TO BANKRUPTCY RULE 2019

         Pursuant to Rule 2019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), Kramer Levin Naftalis & Frankel LLP (“Kramer Levin”), Brown Rudnick LLP

(“Brown Rudnick”), Gilbert LLP (“Gilbert”) and Morris James LLP (“Morris James”)

(together, “Ad Hoc Committee Counsel”), counsel to the Governmental Plaintiff Ad Hoc

Committee (as defined herein), hereby submit this first amended verified statement (the

“Amended Verified Statement”) in the Chapter 11 cases of the above-captioned debtors

(collectively, the “Debtors” and the “Bankruptcy Cases”), and in support thereof state as follows:

         1.      The ad hoc committee of governmental opioid litigation claimants (collectively the

“Governmental Plaintiff Ad Hoc Committee”) was initially formed on September 11, 2019, and

retained Ad Hoc Committee Counsel2 at various times to represent the Governmental Plaintiff Ad

Hoc Committee in connection with a global resolution of opioid-related claims against the Debtors.

The Governmental Plaintiff Ad Hoc Committee currently consists of the parties-in-interest set



1
         A complete list of the Debtors in these Bankruptcy Cases may be obtained on the website of the Debtors’
claims and noticing agent at http://restructuring.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
McDonnell Blvd., Hazelwood, Missouri 63042.
2
        In addition to serving as co-counsel to the Governmental Plaintiff Ad Hoc Committee, the Ad Hoc Committee
Counsel may also represent one or more creditors or parties-in-interest in the Bankruptcy Cases, including Ad Hoc
Committee Members in such members’ independent capacities as creditors or parties-in-interest in the Bankruptcy
Cases.
               Case 20-12522-JTD         Doc 496      Filed 11/13/20     Page 2 of 4




forth in Exhibit A (each an “Ad Hoc Committee Member”). As disclosed on Exhibit A, each

Ad Hoc Committee Member is a party-in-interest and, if applicable, holds claims and interests

against the Debtors that may include, but are not necessarily limited to, unsecured claims in

unliquidated amounts. Certain members of the Governmental Plaintiff Ad Hoc Committee have

filed complaints against the Debtors, collectively asserting billions of dollars in damages. On

October 11, 2020, the members of the Governmental Plaintiff Ad Hoc Committee entered into a

restructuring support agreement with the Debtors, a copy of which is filed as Exhibit A to Docket

No. 128, to which forty-three other states and territories are also party. The restructuring support

agreement provides the framework for a settlement of all opioid claims against the Debtors. The

governmental parties supportive of this settlement represent the holders of a significant portion of

the Debtors’ opioid liabilities.

        2.      The Governmental Ad Hoc Committee filed its initial Verified Statement Pursuant

to Bankruptcy Rule 2019 on October 23, 2020 at Dkt. No. 288. The Governmental Plaintiff Ad

Hoc Committee files this Amended Verified Statement to reflect that the State of Florida has

resigned from the Governmental Plaintiff Ad Hoc Committee.

        3.      Nothing contained in this Amended Verified Statement (or Exhibit A hereto) is

intended to, nor should be construed to, constitute: (a) a waiver or release of any claims filed or to

be filed against, or interests in, the Debtors held by any Ad Hoc Committee Member or any other

entity, (b) a waiver of the sovereignty of any state that may be a member of the Governmental

Plaintiff Ad Hoc Committee, or (c) an admission with respect to any fact or legal theory. Nothing

herein should be construed as a limitation upon, or waiver of, any rights of any Ad Hoc Committee

Member to assert, file and/or amend any proof of claim in accordance with applicable law and any

Orders entered in these Bankruptcy Cases.




                                                -2-
              Case 20-12522-JTD         Doc 496      Filed 11/13/20    Page 3 of 4




       4.      Other than as discussed herein, the Ad Hoc Committee Members and the

Governmental Plaintiff Ad Hoc Committee do not purport to act, represent, or speak on behalf of

any other entities in connection with the Bankruptcy Cases.

       5.      The undersigned declares under penalty of perjury that this Amended Verified

Statement is true and accurate to the best of his knowledge, information and belief.

       6.      Ad Hoc Committee Counsel reserve the right to amend or supplement this

Amended Verified Statement as necessary, in accordance with Bankruptcy Rule 2019.




                          [Remainder of Page Intentionally Left Blank]




                                               -3-
            Case 20-12522-JTD       Doc 496    Filed 11/13/20   Page 4 of 4




Dated: November 13, 2020
                                              /s/ Brya M. Keilson
KRAMER LEVIN NAFTALIS &                       MORRIS JAMES LLP
FRANKEL LLP                                   Jeffrey R. Waxman, Esquire
Kenneth H. Eckstein, Esq.                     Eric J. Monzo, Esquire
Daniel M. Eggermann, Esq.                     Brya M. Keilson, Esquire
Megan M. Wasson, Esq.                         500 Delaware Avenue, Suite 1500
1177 Avenue of the Americas                   Wilmington, DE 19801
New York, NY 10036                            Telephone: (302) 888-6800
Phone: (212) 715-9100                         E-mail: Jwaxman@morrisjames.com
E-mail: keckstein@kramerlevin.com             E-mail: Emonzo@morrisjames.com
E-mail: deggermann@kramerlevin.com            E-mail: Bkeilson@morrisjames.com
E-mail: mwasson@kramerlevin.com


GILBERT LLP                                   BROWN RUDNICK LLP
Scott D. Gilbert, Esq.                        David J. Molton, Esq.
Kami E. Quinn, Esq.                           Gerard T. Cicero, Esq.
Emily P. Grim Esq.                            7 Times Square
700 Pennsylvania Ave., SE                     New York, NY 10036
Suite 400                                     Phone: (212) 209-4800
Washington, DC 20003                          E-mail: dmolton@brownrudnick.com
Phone: (202) 772-2200                         E-mail: gcicero@brownrudnick.com
E-mail: gilberts@gilbertlegal.com
E-mail: quinnk@gilbertlegal.com               Steven D. Pohl, Esq.
E-mail: grime@gilbertlegal.com                One Financial Center
                                              Boston, MA 02111
                                              Phone: (617) 856-8594
                                              E-mail: spohl@brownrudnick.com

                                              Eric R. Goodman, Esq.
                                              601 Thirteenth Street NW, Suite 600
                                              Washington, DC 20005
                                              Phone: (202) 536-1740
                                              E-mail: egoodman@brownrudnick.com


                                              Counsel for the Governmental Plaintiff Ad
                                              Hoc Committee




                                         -4-
